DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 March, 2020 and 7 April, 2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The following citations are with regards to the corresponding US Pre-Grant Publication to the present application (US 2021/0031586 A1). “10”, as recited in paragraph 8. 
  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the use of implied language “Disclosed is”. Furthermore, if the implied language is deleted from the abstract to correct for 
 Correction is required.  See MPEP § 608.01(b) and §1826.
The disclosure is objected to because of the following informalities:
  The following citations are with regards to the corresponding US Pre-Grant Publication to the present application (US 2021/0031586 A1).
Paragraph 57 recites, “A cold air mode door 118 is rotatably disposed at the downstream side of the evaporator 150 of the first air passageway 101, and a warm air mode door 117 is rotatably disposed at the downstream side of the condenser 130 of the second air passageway 102. The cold air mode door 118 adjusts an amount of air heading the communication passageway 114 and an amount of air heading the cold air discharge hole 116, and the warm air mode door 117 adjusts an amount of air heading the communication passageway 114 and an amount of air heading the warm air discharge hole 113.”, which appears to be missing a word with regards to the manner of which the is flowing (i.e,. “heading”), such that is appears the paragraph should be corrected to - - A cold air mode door 118 is rotatably disposed at the downstream side of the evaporator 150 of the first air passageway 101, and a warm air mode door 117 is rotatably disposed at the downstream side of the condenser 130 of the second air passageway 102. The cold air mode door 118 adjusts an amount of air heading towards the communication passageway 114 and an amount of air heading towards the cold air discharge hole 116, and the warm air mode door 117 adjusts an amount of air heading towards the communication passageway 114 and an amount of air heading towards the warm air discharge hole 113. - - In particular, it is evident, based on the manner of flow defined by the communication passageway, 114, cold air discharge hole, 116, and the warm air discharge hole, towards the communication passageway, 114, cold air discharge hole, 116, and the warm air discharge hole, 113, would be adjusted by the positioning of the respective doors, as further understood through the drawings. 
Paragraph 61 recites, “The evaporator 150 and the condenser 130 are vertically divided into two by the separator 300. The cold air mode door 118 is disposed at the first air passageway 101 in order to adjust the degree of opening between a flow path heading the cold air discharge hole 116 and a flow path heading the interior of the vehicle. The warm air mode door 117 is disposed in the second air passageway 102 in order to adjust the degree of opening between a flow path heading the warm air discharge hole 113 and the flow path heading the interior of the vehicle.”, which appears to be missing a word with regards to the manner of which the is flowing (i.e,. “heading”), such that is appears the paragraph should be corrected to - - The evaporator 150 and the condenser 130 are vertically divided into two by the separator 300. The cold air mode door 118 is disposed at the first air passageway 101 in order to adjust the degree of opening between a flow path heading towards the cold air discharge hole 116 and a flow path heading towards the interior of the vehicle. The warm air mode door 117 is disposed in the second air passageway 102 in order to adjust the degree of opening between a flow path heading towards the warm air discharge hole 113 and the flow path heading towards the interior of the vehicle.- - In particular, it is evident, based on the manner of flow defined by the communication passageway, 114, cold air discharge hole, 116, and the warm air discharge hole, 113, being provided downstream of the evaporator and condenser in paragraph 56, that the amount of air is heading towards the communication passageway, 114, cold air discharge hole, 116, and the .
Appropriate correction is required.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  
Claim 8 recites, “the second air passageway (1020)”, wherein the second air passageway, based on the specification and the remaining claims to be designated as 102, such that the claim should be amended to - - the second air passageway (102) - -.
Claim 8 recites, “a cold air mode door (118) for adjusting the degree of opening between a flow path heading the cold air discharge hole (116) and a flow path heading the interior of the vehicle; and a warm air mode door (117) for adjusting the degree of opening between a flow path heading the warm air discharge hole (113) and the flow path heading the interior of the vehicle”, which, similarly to the corrections addressed with the specification, should be corrected to  - - a cold air mode door (118) for adjusting the degree of opening between a flow path heading towards the cold air discharge hole (116) and a flow path heading towards the interior of the vehicle; and a warm air mode door (117) for adjusting the degree of opening between a flow path heading towards the warm air discharge hole (113) and the flow path heading towards the interior of the vehicle - -. In particular, it is evident, based on the manner of flow defined by the communication passageway, 114, cold air discharge hole, 116, and the warm air discharge hole, 113, being provided downstream of the evaporator and condenser in paragraph 56, that the amount of air is heading towards the communication passageway, 114, cold air 
Claim 9 recites, “an air flow heading the interior of the vehicle from a downstream side of the cold air mode door (118) and the warm air mode door (117) is formed in an upward direction.”, which, similarly to the corrections addressed with the specification, should be corrected to  - - an air flow heading towards the interior of the vehicle from a downstream side of the cold air mode door (118) and the warm air mode door (117) is formed in an upward direction. - -. In particular, it is evident, based on the manner of flow defined by the communication passageway, 114, cold air discharge hole, 116, and the warm air discharge hole, 113, being provided downstream of the evaporator and condenser in paragraph 56, that the amount of air is heading towards the communication passageway, 114, cold air discharge hole, 116, and the warm air discharge hole, 113, would be adjusted by the positioning of the respective doors, as further understood through the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “cold”, which renders the claim indefinite as neither the claims, when read in light of the specification, nor the specification provide the necessary examples or guidance to make determinate the temperatures included by the term. See MPEP §2173.05(b). The Examiner has interpreted the recitation of “cold” as used by the Applicant for naming purposes only and does not read any particular temperatures being required by the claim. Applicant may admit the terms are used for naming purposes to overcome this rejection, otherwise appropriate correction is required.
All dependent claims employing the same relative terminology, e.g., claims 8-11, and dependents from the rejected claim which incorporate the indefinite language from claim 3, e.g., claims 7-14, are further indefinite for the same reasoning provided above and/or dependency from an indefinite claim. 
Claim 3 recites the limitation “warm”, which renders the claim indefinite as neither the claims, when read in light of the specification, nor the specification provide the necessary examples or guidance to make determinate the temperatures included by the term. See MPEP §2173.05(b). The Examiner has interpreted the recitation of “warm” as used by the Applicant for naming purposes only and does not read any particular temperatures being required by the claim. Applicant may admit the terms are used for naming purposes to overcome this rejection, otherwise appropriate correction is required.
All dependent claims employing the same relative terminology, e.g., claims 8-11, and dependents from the rejected claim which incorporate the indefinite language from claim 3, e.g., claims 7-14, are further indefinite for the same reasoning provided above and/or dependency from an indefinite claim. 
Claim 4 recites the limitation "the width direction of the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to a width direction of the vehicle, as this is the first recitation of the dimension relative to the vehicle.
All dependent claims employing the same relative terminology, e.g., claim 6, and dependents from the rejected claim which incorporate the indefinite language from claim 4, e.g., claims 5-6, are further indefinite for the same reasoning provided above and/or dependency from an indefinite claim. 
Claim 5 recites the relative terminology “gradually” with regards to the narrowing of the upper and lower passages by the first and second inclined parts of the separator. However, neither the claims, when read in light of the specification, nor the specification provide the necessary examples or guidance to make determinate the meaning of “gradually” with regards to the manner of narrowing imparted by the first and second inclined parts of the separator. See MPEP §2173.05(b). As such, a prima facie case of indefiniteness exists for claim 5, as one having ordinary skill within the art would not be apprised of the metes and bounds of the claimed invention as presented. For examination purposes, it is being interpreted that the claim is directed to a flow path of the air flowing in the upper passageway and a flow path of the air flowing in the lower passageway narrowing by the first inclined part and the second inclined part.
Claim 7 recites, “wherein the air flowing in the first air passageway (101) and the second air passageway (102) of the upper passageway (103) is guided to be discharged to one among a driver's seat and a passenger's seat, and the air flowing in the first air passageway (101) and the second air passageway (102) of the lower passageway (104) is guided to be discharged to the other one among a driver's seat and a passenger's seat.”, which renders the claim indefinite. In particular, claim 2, which claim 7 indirectly depends, recites wherein the first and second passageways are respectively dividing into upper and lower passageways by the separator, such that the first passageway is understood to be the upper passageway, while the second passageway is understood to be the lower passageway. As such, providing the second air passageway way “of the upper passageway” and the second air passageway “of the lower passageway” presents a case of prima facie indefiniteness. It is unclear whether or not the intent of the claims was to provide direction of the first and second passageways being both divided with upper and lower sections or if the first passageway is the upper passageway and the second passageway is the lower passageway. As such, it is being interpreted, for examination purposes, that the claims are directed to the first passageway is the upper passageway and the second passageway is the lower passageway, which is consistent with the initial recitation of claim 2, as provided. 
Claim 11 recites the limitation "the back and forth direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to a back and forth direction, as this is the first recitation of the dimension.
Claim 12 recites the limitation "the right-and-left direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes
Claim 14 recites the limitations "the indoor air” and “the outdoor air”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to an indoor air and an outdoor air, as this is the first recitation of such types of air.
Claim 17 recites the limitation "the width direction of the vehicle" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to a width direction of the vehicle, as this is the first recitation of the dimension relative to the vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUWAYAMA (US 2016/0236535 A1 – published 18 August, 2016).
As to claim 1, KUWAYAMA discloses an air conditioner for a vehicle (abstract, line 1; par. 2, lines 1-2; 10) comprising a first air passageway (either one of the upper and lower passages; par. 34, line 1 –par. 35, line 11) and a second air passageway(either one of the upper and lower passages; par. 34, line 1 –par. 35, line 11) , a heating heat exchanger (13; par. 37, lines 6-8) disposed in one among the first air passageway and the second air passageway (figure 1 shows the heating heat exchanger bisected by 20, 21, and 22, which delineates the upper and lower passageways, as understood through par. 46, lines 1-4) and a cooling heat exchanger (12; par. 37, lines 6-8) disposed in the other one among the first air passageway and the second air passageway(figure 1 shows the cooling heat exchanger bisected by 20, 21, and 22, which delineates the upper and lower passageways, as understood through par. 46, lines 1-4),
wherein the air conditioner is divided into a zone where some of the air passing in the first air passageway and some of the air passing in the second air passageway are mixed together (either the location at C1/C2 or the location at C3, as shown in figure 5, for example) and a zone where the rest of the air passing the first air passageway and the rest of the air passing in the second air passageway are mixed together (either the location at C1/C2 or the location at C3, as shown in figure 5, for example).

As to claim 2, KUWAYAMA discloses wherein the first air passageway and the second air passageway are respectively divided into an upper passageway and a lower passageway(figure 1 shows the cooling heat exchanger bisected by 20, 21, and 22, which delineates the upper and lower passageways, as understood through par. 46, lines 1-4 and par. 34, line 1 – par. 35, line 11) by a separator(20, 21, 22).

As to claim 3, KUWAYAMA discloses wherein the separator (20, 21, 22) has a twist structure to mix cold air and warm air together (figure 1; par. 48, line 1 – par. 51, line 6).

As to claim 7, KUWAYAMA discloses wherein the air flowing in the first air passageway of the upper passageway and the second air passageway of the lower passageway is guided to be discharged to one among a driver’s seat and a passenger’s seat (such as the airflow provided in figure 1, which provides the airflow through face opening, 15a, or airflow through foot opening, 15b; par.40,line 5; par. 42, line 5; both of which are capable of providing air to the interior of the vehicle, which can be provided to the driver’s seat or passenger’s seat), and the air flowing in the first air passageway of the upper passageway and the second air passageway of the lower passageway is guided to be discharged to the other one among the driver’s seat and a passenger’s seat(such as the airflow provided in figure 1, which provides the airflow through face opening, 15a, or airflow through foot opening, 15b; par.40,line 5; par. 42, line 5; both of which are capable of providing air to the interior of the vehicle, which can be provided to the driver’s seat or passenger’s seat).

As to claim 8, KUWAYAMA discloses wherein the cooling heat exchanger (12) and a cold air discharge hole(14a) are disposed in the first air passageway(figure 1, in view of the designations provided in the rejection of claim 1), and the heating heat exchanger (13) and a warm air discharge hole(hole either upstream of downstream of 13 within the second air passageway, as provided for in figure 1, in view of the designations provided in the rejection of claim 1) are disposed in the second air passageway, and
wherein the air conditioner comprises: a cold air mode door(16a) for adjusting the degree of opening between a flow path heading towards the cold air discharge hole and a flow path heading towards the interior of the vehicle (par. 41, lines 1-8); and a warm air mode door(16b) par. 43,lines 1-6).

As to claim 9, KUWAYAMA discloses wherein an airflow of the first air passageway and the second air passageway (figure 1, in view of the designations provided in the rejection of claim 1) passing the cooling heat exchanger (12) and the heating heat exchanger (13) is formed in a horizontal direction(figure 1, in the front to back direction of the vehicle, which is horizontal relative to the upper and lower directions of the vehicle), and an airflow heading towards the interior of the vehicle from a downstream side of the cold air mode door(16a) and the warm air mode door(16b) is formed in an upward direction (figure 5, relative to air streams, A1, A2a, A5a, A6, and A1a).

As to claim 10, KUWAYAMA discloses wherein the first air passageway and the second air passageway (figure 1, in view of the designations provided in the rejection of claim 1) are formed in such a way that the cold air and the warm air mix together during an airflow process that air flows upwardly from the downstream side(figure 5, relative to air streams, A1, A2a, A5a, A6, and A1a) of the cold air mode door(16a) and the warm air mode door(16b).

As to claim 11, KUWAYAMA discloses wherein the upper passageway and the lower passageway(figure 1, in view of the designations provided in the rejection of claim 1)  are divided in the back-and-forth direction(figure 1, wherein the back and forth direction is either the front to rear direction of the vehicle or the airflow direction along this front to rear direction of the vehicle) of the vehicle by the separator (20, 21, and 22, in particular sections 21 and 22) at the downstream side of the cold air mode door(16a) and the warm air mode door (16b).

As to claim 13, KUWAYAMA discloses wherein the cooling heat exchanger (12) and the heating heat exchanger (12) are vertically divided into two(figure 1; par. 46, line 1 – par. 47, line 5 and par. 49, lines 1-3) by the separator(20, 21, and 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KUWAYAMA (US 2016/0236535 A1 – published 18 August, 2016), in view of BECK (US 6,971,440 B1 – published 6 December, 2005).
As to claim 4, KUWAYAMA discloses the separator, but does not further disclose the structure of the separator including a first inclined part for guiding the air of the lower passageway to one among the right side and the left side which is the width direction of the 
However, BECK is within the field of endeavor provided an air conditioner of a vehicle (abstract, lines 1-2). BECK teaches wherein the air conditioner includes a separator structure (46/48), which includes a first inclined part (either left or right inclined surfaces of 48 shown in figure 2, in view of figure 3) for guiding the air of a lower passageway (connected to 52 or 54) to one among the right and left side which is a width direction of a vehicle (col.4, lines 5-8, in view of col. 5, lines 1-5) and a second inclined part (either left or right inclined surfaces of 48 shown in figure 2, in view of figure 3) for guiding the air of the upper passageway (connected to 50 and 56) to the other one among the right side and the left side (col.4, lines 5-8, in view of col. 5, lines 1-5). Particular, BECK teaches the structure of the air conditioner can be employed in a versatile manner without any additional costs being incurred, e.g., additional design measures or new tools, and further can be simply implemented within vehicles that have two air-conditioning zones or four air-conditioning zones (col. 4, lines 5-8 and 33-49), such as air-conditioning zones relative to at least a passenger and drivers side of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KUWAYAMA, which does not disclose the ability to provide right to left air direction along a width of a vehicle, with a further separator structure which includes first and second inclined parts, so as to guide the airflow along the right and left directions of the vehicle to provide comfort to at least a driver and passenger, as taught by BECK. More so, the installation requires a small installation space, which optimally mixes cold and arm air for the desired zones of the vehicle (abstract).

As to claim 5, KUWAYAMA, as modified by BECK, taught the addition of the separator to include the first and second inclined parts relative to the air flowing in the upper and lower passageways (see rejection of claim 4).
More so, BECK teaches wherein a flow path of the air flowing in the upper and lower passageways narrows by the first and second inclined part, as evident by figure 2. As provided, the inclined parts are reasonable shown to decrease the width of space, 45, associated with the upper and lower passages (50, 52, 54, and 56) at the location central, which would narrow the flow path at central location comparted to the peripheral locations of the space, 45. Again, BECK teaches the structure of the air conditioner can be employed in a versatile manner without any additional costs being incurred, e.g., additional design measures or new tools, and further can be simply implemented within vehicles that have two air-conditioning zones or four air-conditioning zones (col. 4, lines 5-8 and 33-49), such as air-conditioning zones relative to at least a passenger and drivers side of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KUWAYAMA, which does not disclose the ability to provide right to left air direction along a width of a vehicle, with a further separator structure which includes first and second inclined parts, narrowing a flow path of the upper and lower passages, so as to guide the airflow along the right and left directions of the vehicle to provide comfort to at least a driver and passenger, as taught by BECK. More so, the installation requires a small installation space, which optimally mixes cold and arm air for the desired zones of the vehicle (abstract).

As to claim 6, KUWAYAMA, as modified by BECK, taught the addition of the separator to include the first and second inclined parts relative to the air flowing in the upper and lower passageways (see rejection of claim 4), in a width direction of the vehicle.
More so, BECK teaches wherein the first and second inclined parts are inclined in a back and forth direction of the vehicle, as evident by figure 2. As provided, the inclined parts are reasonable shown to be inclined from right to left, so as to direct air flow to passenger or driver side locations(50, 52, 54, and 56), and further in a back and forth direction of the vehicle, based on the direction of airflow, upstream to downstream which could be a back and forth direction of the vehicle, of the air through the air conditioner (shown by arrows in figure 2,respective of 16 and 20). Again, BECK teaches the structure of the air conditioner can be employed in a versatile manner without any additional costs being incurred, e.g., additional design measures or new tools, and further can be simply implemented within vehicles that have two air-conditioning zones or four air-conditioning zones (col. 4, lines 5-8 and 33-49), such as air-conditioning zones relative to at least a passenger and drivers side of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KUWAYAMA, which does not disclose the ability to provide right to left air direction along a width of a vehicle, with a further separator structure which includes first and second inclined parts, inclined along a width and back and forth direction of a vehicle, so as to guide the airflow along the right and left directions of the vehicle to provide comfort to at least a driver and passenger, as taught by BECK. More so, the installation requires a small installation space, which optimally mixes cold and arm air for the desired zones of the vehicle (abstract).

As to claim 12, KUWAYAMA, as modified by BECK, taught the addition of the separator to include the first and second inclined parts relative to the air flowing in the upper and lower passageways (see rejection of claim 4).
However, KUWAYAMA does not further disclose wherein the first and second air passageways are partitioned from each other in the right and left direction by a partition wall.
However, BECK is within the field of endeavor provided an air conditioner of a vehicle (abstract, lines 1-2). BECK teaches wherein the air conditioner includes a structure (46/48) which divides the airflow passages within the air conditioner both to upper and lower, such as provided by KUWWAYAMA, and further right and left (col.4, lines 5-8, in view of col. 5, lines 1-5). Particular, BECK teaches the structure of the air conditioner can be employed in a versatile manner without any additional costs being incurred, e.g., additional design measures or new tools, and further can be simply implemented within vehicles that have two air-conditioning zones or four air-conditioning zones (col. 4, lines 5-8 and 33-49), such as air-conditioning zones relative to at least a passenger and drivers side of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KUWAYAMA, which does not disclose the ability to provide right to left air direction, in addition to upper and lower air direction, with a further partitioning structure, so as to guide the airflow along the right and left directions, in addition to upper and lower directions, of the vehicle to provide comfort to at least a driver and passenger, as taught by BECK. More so, the installation requires a small installation space, which optimally mixes cold and arm air for the desired zones of the vehicle (abstract).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KUWAYAMA (US 2016/0236535 A1 – published 18 August, 2016).
As to claim 14, KUWAYAMA discloses comprising: an air conditioning module in which the first air passageway and the second air passageway(figure 1, in view of designations provided in the rejection of claim 1); an intake module (inlets of blower unit) for introducing at least one among the indoor air and the outdoor air into the first air passageway and the second air passageway (par.34, line 1- par. 35, line 11); and the separator (20, 21, and 22), wherein a distributor module (15a, 15b, and 15c) for discharging air passing at least one among the cooling heat exchanger (12) and the heating heat exchanger (13) to parts of the interior of the vehicle(space of the passenger cabin section of which the occupants enter, exit, and reside) is arranged outside on the basis of a dash panel (par. 33, lines 1-9, wherein the structures are located within the instrument panel of the vehicle, which is could be defined as being outside to the passenger cabin section of which the occupants enter, exit, and reside due to the delineation by the physical instrument panel).
However, KUWAYAMA does not explicitly disclose the structures as being formed integrally. 
That being noted, the Examiner submits it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KUWAYAMA to include the formation being integral among the stated components, as it has been held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” See MPEP § 2144.04 – VI(B). In particular, it would have been obvious to those having ordinary skill within the art, to the purposes of decreasing air leakage from a structure that include multiple parts which are required . 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over KUWAYAMA (US 2016/0236535 A1 – published 18 August, 2016), in view of ROAN (US 5,673,964 – published 7 October, 1997).
As to claim 15, KUWAYAMA discloses wherein a first blower unit (par. 36, lines 1-4) is disposed in the first air passageway (par. 34,lines 1-22) and a second blower unit (par. 36, lines 1-4)is disposed in the second air passageway (par. 35, lines 1-11). 
However, KUWAYAMA does not explicitly disclose wherein the first and second blower units are arranged in parallel in a horizontal direction.
ROAN, is within the field of endeavor provided an air conditioner of a vehicle (abstract; col1, lines 7-11), teaches that in the art of directing air through an air conditioning case, that it is a known method to provide a first blower (211) and a second blower (211) arranged in parallel in a horizontal direction (figures 4 and 5; par. 8, lines 29-33). This is strong evidence that modifying KUWAYAMA as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., reducing number of components in the system, and accordingly, limiting production costs and assembly costs, due to the disposal of the components as taught relative to one another within a single housing component; col.8, lines 33-37). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify KUWAYAMA by col.8, lines 33-37).

As to claim 16, KUWAYAMA, as modified by ROAN, further discloses wherein air moves through an indoor air inlet or an outdoor air inlet (par. 34, line 1 – par. 35, line 1; par. 45, lines 1-12), exchanges heat with at least one of the heating heat exchanger and the cooling heat exchanger (figure 1) while moving in the horizontal direction in the air conditioner module (as air moves along front to rear, which is along the horizontal direction along the horizontal plane), and then moves upwardly toward air outflow holes (15a or 15b, at least). 
However, KUWAYAMA does not explicitly disclose wherein the air moves downwardly through an indoor air inlet or outdoor air inlet.
ROAN, is within the field of endeavor provided an air conditioner of a vehicle (abstract; col1, lines 7-11), teaches that in the art of directing air through an air conditioning case, that it is a known method to provide an outdoor air inlet at an upper side of the air conditioning case (figures 4 and 5; col.8, lines 37-41). This is strong evidence that modifying KUWAYAMA as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., introducing fresh outdoor air into the vehicle via a cowl that fluidly communicates with an exterior of the vehicle; col.5, lines 30-34; col. lines 25-29). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify KUWAYAMA by ROAN such that the air moves downwardly through an outdoor air inlet, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of, introducing fresh outdoor air into the vehicle via a cowl that fluidly communicates with an exterior of the vehicle (col.5, lines 30-34; col. lines 25-29), in addition to the general concept of the disclosure of ROAN to provide a single piece housing, 213, of the air conditioner to reducing number of components in the system, and accordingly, limiting production costs and assembly costs, due to the disposal of the components as taught relative to one another within a single housing component (col.8, lines 33-37).
In doing so, the combination would yield the air flow to form a “U” shape, due to the downward and then upward motion of the air prior to and thereafter heat exchange with either the cooling or heating heat exchanger.

As to claim 17, KUWAYAMA, as modified by ROAN, previously taught the positioning of the first and second blowers to be arranged in a side-by-side horizontal direction, such as a width direction of the vehicle(see rejections of claims 15 and 16).
More so, KUWAYAMA disclose wherein the indoor air inlet and the outdoor air inlet (associated therewith 17a and 17b) are arranged side-by-side in the back and forth direction of the vehicle (figure 1). As such, the combination of KUWAYAMA, as modified by ROAN, teaches the claimed invention of claim 17 (for at least the reasons provided within the rejections of claim 15 and 16 to provide modification to KUWAYAMA with the teachings of ROAN). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/11/2022